Exhibit 10.2

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:


PROS Holdings, Inc.
3100 Main Street, Suite 900
Houston, Texas 77002
A/C:
46975678
From:


Goldman, Sachs & Co.
Re:
Base Convertible Bond Hedge Transaction
Ref. No:
SDB2502401271
Date:
December 4, 2014




--------------------------------------------------------------------------------

Dear Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and PROS Holdings, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the Agreement specified below.
1.This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Indenture to be dated as of December 10,
2014 between Counterparty and Wilmington Trust, National Association, as trustee
(the “Indenture”), relating to the USD125,000,000 principal amount of 2.00%
Convertible Senior Notes due 2019 (the “Base Convertible Securities”) and the
additional USD18,750,000 principal amount of 2.00% Convertible Senior Notes due
2019 that may be issued pursuant to the option to purchase additional
convertible securities (the “Optional Convertible Securities” and, together with
the Base Convertible Securities, the “Convertible Securities”). In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of, or definitions set forth in, the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of, or
definitions set forth in, the Indenture are changed, added or renumbered between
the execution of this Confirmation and the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties, as evidenced by such draft of the Indenture. Subject to
the foregoing, the parties acknowledge that references to the Indenture herein
are references to the Indenture as in effect on the date of its execution and if
the Indenture is, or the Convertible Securities are, amended, modified or
supplemented following the date of their execution, any such amendment,
modification or supplement (other than any amendment, modification or supplement
pursuant to a Merger Supplemental Indenture (as defined below)) will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.
Counterparty is hereby advised, and Counterparty acknowledges, that Dealer has
engaged in, or refrained from engaging in, substantial financial transactions
and has taken other material actions in reliance

    

--------------------------------------------------------------------------------




upon the parties’ entry into the Transaction to which this Confirmation relates
on the terms and conditions set forth below.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”, and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Counterparty with a “Threshold
Amount” of USD25 million).
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; (iii)
the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.
The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.
2.    The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:

2
    


    

--------------------------------------------------------------------------------




Trade Date:
December 4, 2014

Effective Date:
The closing date of the initial issuance of the Convertible Securities.

Option Style:
Modified American, as described under “Procedures for Exercise” below.

Option Type:
Call

Seller:
Dealer

Buyer:
Counterparty

Shares:
The Common Stock of Counterparty, par value USD0.001 (Ticker Symbol: “PRO”).

Number of Options:
The number of Base Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities. For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder.

Applicable Percentage:
70%

Option Entitlement:
The product of the Applicable Percentage and 29.5972

Fundamental Change Adjustment:
Any adjustment to the Conversion Rate pursuant to Section 14.03 of the
Indenture.

Discretionary Adjustment:
Any adjustment to the Conversion Rate pursuant to Section 14.04(h) of the
Indenture.

Strike Price:
USD33.7870

Rounding of Strike Price/
Option Entitlement:
In connection with any adjustment to the Option Entitlement or Strike Price, the
Option Entitlement or the Strike Price, as the case may be, shall be rounded by
the Calculation Agent in accordance with the provisions of the Indenture
relating to rounding of the “Conversion Price” or the “Conversion Rate” as
applicable (each as defined in the Indenture).

Number of Shares:
As of any date, a number of Shares equal to the product of the Number of Options
and the Option Entitlement.

Premium:
USD17,902,500

Premium Payment Date:
The Effective Date

Exchange:
The New York Stock Exchange

Related Exchange:
All Exchanges

Procedures for Exercise:
Exercise Dates:
Each Conversion Date.

Conversion Date:
Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount (such Convertible Securities, the


3
    


    

--------------------------------------------------------------------------------




“Relevant Convertible Securities” for such Conversion Date).
Exercise Period:
The period from and excluding the Effective Date to and including the Expiration
Date.

Expiration Date:
The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

Automatic Exercise on
Conversion Dates:
Applicable; and means that on each Conversion Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

Notice Deadline:
In respect of any exercise of Options hereunder on any Conversion Date, 5:00
P.M., New York City time, on (i) in the case the applicable Relevant Convertible
Securities will be settled by Counterparty by delivery of Shares only (together
with cash in lieu of any fractional Share), the “Trading Day” (as defined in the
Indenture) immediately following the relevant Conversion Date, or (ii)
otherwise, the Scheduled Trading Day immediately preceding the first day of the
relevant Cash Settlement Averaging Period; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities for any Conversion Date occurring during the period from
and including September 1, 2019 to and including the Expiration Date (such
period, the “Final Conversion Period”), the Notice Deadline shall be 5:00 P.M.,
New York City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).

Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder and such obligation in respect of such exercise shall be
permanently extinguished unless Counterparty notifies Dealer in writing prior to
the Notice Deadline in respect of such exercise, of (i) the number of Relevant
Convertible Securities being converted on the related Conversion Date, (ii) the
scheduled settlement date under the Indenture for the Relevant Convertible
Securities for such Conversion Date, (iii) whether such Relevant Convertible
Securities will be settled by Counterparty by delivery of cash, Shares or a
combination of cash and Shares and, if such a combination, the “Specified Dollar


4
    


    

--------------------------------------------------------------------------------




Amount” (as defined in the Indenture) and (iv) the first day of the relevant
“Observation Period” (as defined in the Indenture), if any; provided that in the
case of any exercise of Options in connection with the conversion of any
Relevant Convertible Securities for any Conversion Date occurring during the
Final Conversion Period, the contents of such notice shall be as set forth in
clauses (i) and (ii) above. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure. If
applicable, the Notice of Exercise shall also contain the Settlement Method
Election Provisions.
Notice of Final Convertible Security
Settlement Method:
Counterparty shall notify Dealer in writing before 5:00 P.M., New York City
time, on the “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding September 1, 2019 of the settlement method (and, if applicable, the
Specified Dollar Amount) elected (or deemed to be elected) with respect to
Relevant Convertible Securities with a Conversion Date occurring during the
Final Conversion Period (any such notice, a “Notice of Final Convertible
Security Settlement Method”). If applicable, the Notice of Final Convertible
Security Settlement Method shall also contain the Settlement Method Election
Provisions.



Dealer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
As specified in Section 6(b) below.



Settlement Terms:

5
    


    

--------------------------------------------------------------------------------




Settlement Date:
For any Exercise Date, the date one Settlement Cycle following the final day of
the relevant Cash Settlement Averaging Period; provided that the Settlement Date
shall not be prior to the Exchange Business Day immediately following the date
Counterparty provides the Notice of Delivery Obligation prior to 5:00 P.M., New
York City time.

Delivery Obligation:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Discretionary
Adjustments” and “Consequences of Merger Events” below, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”), (i) a number of Shares equal to the product of
the Applicable Percentage and the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section 14.02(a) of
the Indenture (except that such number of Shares shall be determined without
taking into consideration any rounding pursuant to Section 14.02(j) of the
Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of any fractional Share resulting from such rounding and/or (ii) the
product of the Applicable Percentage and the aggregate amount of cash, if any,
in excess of the principal amount of the Relevant Convertible Securities that
Counterparty would be obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section 14.02(a) of
the Indenture, determined, for each of clauses (i) and (ii), by the Calculation
Agent (by reference to such Sections of the Indenture) as if Counterparty had
elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Applicable Settlement Method, notwithstanding any
different actual election by Counterparty with respect to the settlement of such
Relevant Convertible Securities; provided that the Delivery Obligation shall be
determined excluding any Shares and/or cash that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a direct or
indirect result of any adjustments to the Conversion Rate pursuant to a
Discretionary Adjustment and any interest payment that Counterparty is (or would
have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date. Notwithstanding the foregoing, if, in
respect of any Exercise Date, (x)(I) the number of Shares included in the
Delivery Obligation multiplied by the Share Obligation Value Price plus (II) the
amount of cash included in the Delivery Obligation, would otherwise exceed (y)
the product of the Applicable Percentage and


6
    


    

--------------------------------------------------------------------------------




the relevant Net Convertible Share Obligation Value, such number of Shares and
such amount of cash shall be proportionately reduced to the extent necessary to
eliminate such excess.
Make-Whole Adjustment:
Notwithstanding anything to the contrary herein, in respect of any exercise of
Options relating to a conversion of Relevant Convertible Securities in
connection with which holders of the Relevant Convertible Securities would be
entitled to receive additional Shares and/or cash as a result of adjustments to
the Conversion Rate pursuant to a Fundamental Change Adjustment, the Delivery
Obligation shall include the Applicable Percentage of such additional Shares
and/or cash; provided that if the sum of (i) the product of (a) the number of
Shares (if any) included in the Delivery Obligation per exercised Option and
(b) the Share Obligation Value Price and (ii) the amount of cash (if any)
included in the Delivery Obligation per exercised Option would otherwise exceed
the amount per Option, as determined by the Calculation Agent, that would be
payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) the provisions
of the Indenture relating to the Fundamental Change Adjustment were deleted,
then such number of Shares and such amount of cash shall be proportionately
reduced to the extent necessary to eliminate such excess.

Applicable Settlement Method:
For any Relevant Convertible Securities, if (i) Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Final Convertible
Security Settlement Method, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section 14.02(a)
of the Indenture (a “Cash Election”) with a Specified Dollar Amount of at least
USD1,000 and (ii) such Notice of Exercise (or such Notice of Final Convertible
Security Settlement Method, as the case may be) contains all of the Settlement
Method Election Provisions, the Applicable Settlement Method shall be the
settlement method actually so elected by Counterparty in respect of such
Relevant Convertible Securities (the “Convertible Securities Settlement
Method”); otherwise, the Applicable Settlement Method shall assume Counterparty
had made a Cash Election with respect to such Relevant Convertible Securities
with a Specified Dollar Amount of USD1,000 per Relevant Convertible Security.


7
    


    

--------------------------------------------------------------------------------




Cash Settlement Averaging Period:
The 60 “Trading Days” (as defined in the Indenture) commencing on (I) the second
“Trading Day” (as defined in the Indenture) after the Conversion Date for
conversions with a related Conversion Date occurring prior to the Final
Conversion Period or (II) the 62nd “Scheduled Trading Day” (as defined in the
Indenture) prior to the “Maturity Date” (as defined in the Indenture) for
conversions with a related Conversion Date occurring during the Final Conversion
Period.

Settlement Method Election Provisions:
In order for the Applicable Settlement Method to be the Convertible Securities
Settlement Method in accordance with “Applicable Settlement Method” above, the
related Notice of Exercise (or Notice of Final Convertible Security Settlement
Method, as the case may be) must contain in writing the following
representations and warranties from Counterparty to Dealer as of such notice
delivery date:

(i) none of Counterparty and its officers or directors, or any person that
controls, potentially controls, or otherwise exercises influence over,
Counterparty’s decision to elect the Convertible Security Settlement Method is
aware of any material nonpublic information regarding Counterparty or the
Shares;
(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the Convertible Security
Settlement Method to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act; and Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction;
(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;
(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of

8
    


    

--------------------------------------------------------------------------------




government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and
(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final day of the Cash Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.
Notice of Delivery Obligation:
No later than the Exchange Business Day immediately following the last day of
the relevant Cash Settlement Averaging Period, Counterparty shall give Dealer
notice of the final number of Shares and/or amount of cash included in the Total
Convertible Share Obligation Value (as defined below); provided that, with
respect to any Exercise Date occurring during the Final Conversion Period,
Counterparty may provide Dealer with a single notice of the aggregate number of
Shares and/or amount of cash included in the Total Convertible Share Obligation
Value for all Exercise Dates occurring during such period (it being understood,
for the avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to a Notice of
Exercise or Notice of Final Convertible Security Settlement Method, as the case
may be, as set forth above, in any way).

Net Convertible Share Obligation Value:
With respect to Relevant Convertible Securities as to a Conversion Date, (i) the
Total Convertible Share Obligation Value of such Relevant Convertible Securities
for such Conversion Date minus (ii) the aggregate principal amount of such
Relevant Convertible Securities for such Conversion Date.

Total Convertible Share Obligation Value:
With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture (it being
understood that such number of Shares shall be determined taking into
consideration any rounding pursuant to Section 14.02(j) of the Indenture)
multiplied by (B) the Share Obligation Value Price plus (ii) an amount of cash
equal


9
    


    

--------------------------------------------------------------------------------




to the aggregate amount of cash that Counterparty is obligated to deliver to the
holder(s) of Relevant Convertible Securities for such Conversion Date pursuant
to the Indenture (including, for the avoidance of doubt, any cash payable by
Counterparty in lieu of fractional Shares); provided that the Total Convertible
Share Obligation Value shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to a Discretionary Adjustment and any interest payment that
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date.
Share Obligation Value Price:
The opening price as displayed under the heading “Op” on Bloomberg page “PRO.N
<Equity>” (or any successor thereto) on the applicable Settlement Date or other
date of delivery.

Other Applicable Provisions:
To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

Restricted Certificated Shares:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

Adjustments:    
Method of Adjustment:
Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 14.04(a), (b), (c), (d) and (e) and
Section 14.05 of the Indenture (a “Potential Adjustment Event”) that the
Calculation Agent determines (by reference to such Section) would result in an
adjustment under the Indenture, the Calculation Agent shall make a corresponding
adjustment in respect of any one or more of the Strike Price, the Number of
Options, the Option Entitlement and any other term relevant to the exercise,
settlement or payment of the Transaction,


10
    


    

--------------------------------------------------------------------------------




subject to “Discretionary Adjustments” below. Immediately upon the occurrence of
any Potential Adjustment Event, Counterparty shall notify the Calculation Agent
of such Potential Adjustment Event; and once the adjustments to be made to the
terms of the Indenture and the Convertible Securities in respect of such
Potential Adjustment Event have been determined, Counterparty shall immediately
notify the Calculation Agent in writing of the details of such adjustments.
For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the fourth sentence of Section 14.04(c) of
the Indenture or the fourth sentence of Section 14.04(d) of the Indenture).
Discretionary Adjustments:
Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 14.05 of the
Indenture or pursuant to Section 14.07 of the Indenture or any supplemental
indenture entered into thereunder (a “Merger Supplemental Indenture”) or in
connection with the determination of the fair value of any securities, property,
rights or other assets), then the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment of or under the Transaction in a commercially reasonable manner and,
for the avoidance of doubt, the Delivery Obligation shall be calculated on the
basis of such adjustments by the Calculation Agent.

Extraordinary Events:
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event” shall
have the meaning set forth in Section 14.07(a) of the Indenture.

Consequences of Merger Events:
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make an adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction corresponding
to the adjustment


11
    


    

--------------------------------------------------------------------------------




required under Section 14.07 of the Indenture in respect of such Merger Event,
as determined by the Calculation Agent (by reference to such Section), subject
to “Discretionary Adjustments” above; provided that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment; and provided
further that the Calculation Agent may make such further adjustments to the
terms of the Transaction as may be necessary to ensure that the fair value of
the Transaction to Dealer is not adversely affected as a result of any
adjustment referenced in this paragraph and, for the avoidance of doubt, any
such further adjustments shall be taken into account in calculating the Delivery
Obligation; and provided further that if, with respect to a Merger Event, (i)
the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person not organized under the laws
of the United States, any state thereof or the District of Columbia or (ii) the
Counterparty to the Transaction, following such Merger Event, will not be a
corporation or will not be the Issuer, Dealer may elect in its sole discretion
that Cancellation and Payment (Calculation Agent Determination) shall apply.
Notice of Merger Consideration and
Consequences:
Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to the relevant merger date) notify the Calculation
Agent of (i) in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), (a) the
weighted average of the types and amounts of consideration received by the
holders of Shares that affirmatively make such an election or (b) if no holders
of Shares affirmatively make such an election, the types and amounts of
consideration actually received by the holders of Shares, and (ii) the details
of the adjustment to be made under the Indenture in respect of such Merger
Event.

Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such e


12
    


    

--------------------------------------------------------------------------------




xchange or quotation system shall thereafter be deemed to be the Exchange.
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by adding the phrase “and/or Hedge
Position” after the word “Shares” in clause (X) thereof and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; and provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)” and (ii) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.

(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d)
Hedging Disruption:    Applicable; provided that:

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following sentence at the end of such Section:
“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and (ii)
the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and

13
    


    

--------------------------------------------------------------------------------




(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
(e)
Increased Cost of Hedging:    Applicable

Hedging Party:
Dealer

Determining Party:
Dealer

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.
Calculation Agent:     Dealer; provided that, following the occurrence of an
Event of Default described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the Defaulting Party, if the Calculation Agent fails to timely
make any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Counterparty of such failure,
Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act as
the Calculation Agent. Whenever the Calculation Agent is required to act or to
exercise judgment in any way with respect to the Transaction hereunder, it will
do so in good faith and in a commercially reasonable manner.

4.    Account Details:
Dealer Payment Instructions:    
Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021


Counterparty Payment Instructions:    
To be provided by Counterparty.
5.    Offices:
The Office of Dealer for the Transaction is:
200 West Street, New York, New York 10282-2198
The Office of Counterparty for the Transaction is:
Inapplicable, Counterparty is a Multibranch Party
6.    Notices: For purposes of this Confirmation:

14
    


    

--------------------------------------------------------------------------------




(a)    Address for notices or communications to Counterparty:
To:        PROS Holdings, Inc.
3100 Main Street, Suite 900
Houston, Texas 77002
Attn:        General Counsel


(b)
Address for notices or communications to Dealer:

To:        Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attn:
Michael Voris

Equity Capital Markets
Telephone:
(212) 902-4895

Facsimile:
(212) 291-5027

Email:
michael.voris@ny.ibd.email.gs.com

 
With a copy to:


Attn:
Bryan Goldstein

Equity Capital Markets
Telephone:
(212) 855-9696

Facsimile:
(212) 256-5456

Email:
bryan.goldstein@ny.ibd.email.gs.com



And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com




7.    Representations, Warranties and Agreements:
(a)    In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
(i)    On the Trade Date and as of the date of any Notice of Share Termination
under (and as defined in) Section 8(c) below, (A) none of Counterparty and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
(ii)    (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not subject to a
“restricted period,” as such term is defined in Regulation M under the Exchange
Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the sixth Exchange Business Day
immediately following the Trade Date.
(iii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC

15
    


    

--------------------------------------------------------------------------------




Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities
from Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).
(iv)    Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(v)    Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction, and
approving the Transaction and any related hedging activity for purposes of
Section 203 of the Delaware General Corporation Law, and such other certificate
or certificates as Dealer shall reasonably request.
(vi)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
(vii)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
(viii)    On each of the Trade Date and the Premium Payment Date, Counterparty
is not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.
(ix)    The representations and warranties of Counterparty set forth in Section
3 of the Agreement and Section 1 of the Purchase Agreement, dated as of December
4, 2014, among Counterparty and Goldman, Sachs & Co. and Deutsche Bank
Securities Inc. as representatives of the several Purchasers named in Schedule I
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
the Effective Date and are hereby deemed to be repeated to Dealer as if set
forth herein.
(x)    Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.
(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.
(c)    Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, Counterparty represents and warrants to Dealer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through

16
    


    

--------------------------------------------------------------------------------




independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.
(d)    Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.
(e)    As a condition to the effectiveness of the Transaction, Counterparty
shall deliver to Dealer (i) an incumbency certificate, dated as of the Premium
Payment Date, of Counterparty in customary form and (ii) an opinion of counsel,
dated as of the Premium Payment Date and reasonably acceptable to Dealer in form
and substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Section 7(a)(vii) hereof and such other matters as Dealer may
reasonably request.
(f)    Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliates is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.
(g)    Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.
(h)    Each party acknowledges and agrees to be bound by the Conduct Rules of
the Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.
8.    Other Provisions:
(a)    Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in good faith and in its commercially
reasonable discretion, that such extension is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock borrow market or other relevant market or to enable Dealer to effect
purchases of Shares or Share Termination Delivery Units in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).
(b)    Additional Termination Event. The occurrence of an event of default with
respect to Counterparty under the terms of the Convertible Securities as set
forth in Section 6.01 of the Indenture shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement.

17
    


    

--------------------------------------------------------------------------------




(c)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day (which written confirmation shall contain the
representation and warranty set forth in Section 7), no later than 9:30 A.M.,
New York City time, on the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right to so elect (but, for the avoidance of doubt, Dealer shall have the
right to so elect) in the event of (i) an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:
Share Termination Alternative:
If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 6(d)(ii) of the Agreement or such later
date or dates as Dealer may commercially reasonably determine (the “Share
Termination Payment Date”) taking into account commercially reasonable hedging
or hedge unwind activity, in satisfaction of the Payment Obligation.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation.

Share Termination Delivery Unit:
In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in


18
    


    

--------------------------------------------------------------------------------




such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
Failure to Deliver:
Applicable

Other Applicable Provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

(d)    Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction in a commercially reasonable manner cannot be sold in the U.S.
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering, (B) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer), and
best efforts obligations to provide opinions and certificates and such other
documentation as is customary for private placements agreements, all
commercially reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary to compensate Dealer for any commercially reasonable discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the “Daily
VWAP” (as defined in the Indenture) on such Exchange Business Days, and in the
amounts, commercially reasonably requested by Dealer. This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

19
    


    

--------------------------------------------------------------------------------




(e)    Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least two Exchange Business Days prior to any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise engages in any transaction
or event (a “Conversion Rate Adjustment Event”) that could reasonably be
expected to lead to an increase in the Conversion Rate, give Dealer a written
notice of such repurchase or Conversion Rate Adjustment Event (a “Repurchase
Notice”) on such day if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage would reasonably be expected to be (i) greater than
14.5% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
shares underlying any other convertible bond hedge transactions or call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any state or federal law,
regulation or regulatory order, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer.

20
    


    

--------------------------------------------------------------------------------




(f)    Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
person, or any person whose obligations would be guaranteed by a person, in
either case, of credit quality equivalent to Dealer’s (or its ultimate
parent’s). If at any time at which (1) the Equity Percentage exceeds 8% or (2)
Dealer, Dealer Group (as defined below) or any person whose ownership position
would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or
any such person, a “Dealer Person”) under Section 203 of the Delaware General
Corporation Law or other federal, state or local law, rule, regulation or
regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Restrictions and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
subject a Dealer Person to restrictions (including restrictions relating to
business combinations or other designated transactions), or have any other
adverse effect on a Dealer Person, under Applicable Restrictions minus (y) 1% of
the number of Shares outstanding on the date of determination (either such
condition described in clause (1) or (2), an “Excess Ownership Position”),
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after its commercially reasonable efforts on pricing and terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position would no
longer exist following the resulting partial termination of the Transaction
(after taking into account commercially reasonable adjustments to Dealer’s
commercially reasonable Hedge Positions from such partial termination). In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement or Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination, (iii)
such portion of the Transaction were the only Terminated Transaction and (iv)
Dealer were the party entitled to designate an Early Termination Date pursuant
to Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer Group”)
“beneficially own” (within the meaning of Section 13 of the Exchange Act)
without duplication on such day and (B) the denominator of which is the number
of Shares outstanding on such day. In the case of a transfer or assignment by
Counterparty of its rights and obligations hereunder and under the Agreement, in
whole or in part (any such Options so transferred or assigned, the “Transfer
Options”), to any party, withholding of such consent by Dealer shall not be
considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:


(A)    With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;
(B)    Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended (the “Code”));
(C)    Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any

21
    


    

--------------------------------------------------------------------------------




documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;
(D)    Dealer shall not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer and assignment;
(E)    An Event of Default, Potential Event of Default or Termination Event
shall not occur as a result of such transfer and assignment;
(F)    Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
(G)    Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

22
    


    

--------------------------------------------------------------------------------




(g)    Delivery of Shares. Notwithstanding anything to the contrary herein,
Dealer may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
(h)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
(i)    No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.
(j)    Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that the obligations of Counterparty under this
Confirmation are not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.
(k)    Early Unwind. In the event the sale by Counterparty of the Base
Convertible Securities is not consummated pursuant to the Purchase Agreement for
any reason by the close of business in New York on December 10, 2014 (or such
later date as agreed upon by the parties) (December 10, 2014 or such later date
being the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty hereunder shall be
cancelled and terminated and Counterparty shall pay to Dealer an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares) or, at the
election of Counterparty, deliver to Dealer Shares with a value equal to such
amount, as determined by the Calculation Agent, in which event the parties shall
enter into customary and commercially reasonable documentation relating to the
registered or exempt resale of such Shares. Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party from, and agrees not to make any claim against the other party with
respect to, any obligations or liabilities of either party arising out of, and
to be performed in connection with, the Transaction either prior to or after the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

23
    


    

--------------------------------------------------------------------------------




(l)    Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the “Daily VWAP” (as defined in
the Indenture); (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the “Daily VWAP” (as defined in the Indenture), each in a manner that may be
adverse to Counterparty; and (E) the Transaction is a derivatives transaction in
which it has granted Dealer an option, and Dealer may purchase shares for its
own account at an average price that may be greater than, or less than, the
price paid by Counterparty under the terms of the Transaction.
(m)    Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).
(n)    Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING
IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE
5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(o)    Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.
(p)    Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(q)    Tax Matters.  For purposes of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto).
(r)    Withholding Tax with Respect to Non-US Counterparties. “Indemnifiable
Tax” as defined in Section 14 of the Agreement shall not include (i) any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the Code, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any U.S.
federal withholding tax imposed on amounts treated as dividends from sources
within the United States under Section 871(m) of the Code (or any Treasury
regulations or other guidance issued thereunder). For the avoidance of doubt, a
FATCA Withholding Tax is a Tax the deduction or withholding of which is required
by applicable law for the purposes of Section 2(d) of the Agreement.

24
    


    

--------------------------------------------------------------------------------




(s)    Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Confirmation or this Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or decline to accept the Proceedings on the grounds of
lacking such jurisdiction; (B) the Proceedings are commenced by a party for the
purpose of enforcing against the other party’s property, assets or estate any
decision or judgment rendered by any court in which Proceedings may be brought
as provided hereunder; (C) the Proceedings are commenced to appeal any such
court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under this Agreement or the
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”
(t)    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE AGREEMENT, THIS CONFIRMATION AND THE
TRANSACTION HEREUNDER.





25
    


    

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.


Yours faithfully,
GOLDMAN, SACHS & CO.




By:
/s/ Arlene Houston                 
Name: Arlene Houston
Title: Vice President





Agreed and Accepted By:PROS HOLDINGS, INC.


By:
/s/ Andres Reiner                                  

Name: Andres Reiner
Title: President and Chief Executive Officer







    






    